 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     HECTOR SANDOVAL AVELAR
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     Case No. 1:06-cr-00253 LJO

12                    Plaintiff,                   ORDER FOR RELEASE FROM CUSTODY
                                                   AND MODIFICATION OF CONDITIONS OF
13   vs.                                           SUPERVISED RELEASE

14   HECTOR SANDOVAL AVELAR,

15                    Defendant.                   Judge: Hon. Lawrence J. O’Neill

16
17
18          This matter came before the court for hearing on December 9, 2019. At that time the
19   Court agreed Mr. Avelar could be released from custody to participate in the Central Valley Teen
20   Challenge inpatient residential treatment program, located at 42675 Road 44, Reedley,

21   California.
22          Mr. Avelar has been interviewed and accepted for participation in the Teen Challenge 12-
23   month residential treatment program, which has space available for Mr. Avelar beginning on

24   Tuesday, December 10, 2019. Kevin Mitchel, an employee of the Office of the Federal
25   Defender, is available to pick up Mr. Avelar upon his release from custody at the Fresno County
26   Jail, and to transport Mr. Avelar directly to Central Valley Teen Challenge.
27          This proposed order is submitted to authorize Mr. Avelar’s release from the Fresno
28   County Jail on December 10, 2019, at 8:00 a.m., to the custody of Kevin Mitchel, for transport
 1   directly to Central Valley Teen Challenge, 42675 Road 44, Reedley, California. Mr. Avelar
 2   shall remain in the custody of Kevin Mitchel and not be left alone from the time he exits the jail
 3   until he enters the program. While Mr. Avelar has already been accepted into the program, if for
 4   any reason Mr. Avelar is not accepted into Central Valley Teen Challenge Kevin Mitchell shall
 5   transport Mr. Avelar directly back to the Fresno County Jail, where Mr. Avelar shall be returned
 6   to custody pending disposition of his previously admitted supervised release violation. All other
 7   conditions of Avelar’s supervised release not in conflict with this order shall remain in full force
 8   and effect.
 9
10
11                                                      ORDER
12           Hector Sandoval Avelar shall be released from custody at the Fresno County Jail, on
13   December 10, 2019, at 8:00 a.m., to the custody of Federal Defender employee Kevin Mitchel,
14   for transport directly to Central Valley Teen Challenge, 42675 Road 44, Reedley, California.
15   Mr. Avelar shall remain in the custody of Kevin Mitchel and not be left alone from the time he
16   exits the jail until he enters the program. If for any reason Mr. Avelar is not accepted into
17   Central Valley Teen Challenge, Kevin Mitchell shall transport Mr. Avelar directly back to the
18   Fresno County Jail, where Mr. Avelar shall be returned to custody pending disposition of his
19   previously admitted supervised release violation. All other conditions of Avelar’s supervised
20   release not in conflict with this order shall remain in full force and effect.
21
     IT IS SO ORDERED.
22
23       Dated:     December 9, 2019                          /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
24
25
26
27
28


       Avelar: Proposed Order                          -2-
